Exhibit 99.1 Foresight Energy LP and Foresight Reserves LP Announce Launch of Cash Tender Offer and Exchange Offer Saint Louis, MO (August 1, 2016) – On August 1, 2016, Foresight Energy LP (NYSE: FELP) (“FELP,” and along with its consolidated subsidiaries, the “Partnership”) and Foresight Reserves LP (a principal equityholder of FELP’s general partner) (“Reserves”) announced the launch of the followingtransactions in connection with the proposed global restructuring (the “Restructuring”) of the Partnership: · Reserves launched an offer to purchase for cash (the “Tender Offer”) up to $105.4 million aggregate principal amount of the outstanding 7.875% Senior Notes due 2021 (“Existing Senior Notes”) (144A CUSIP No. 345525 AB5 — ISIN No. US345525AB51 / REG. S CUSIP No. U34550 AC4 — ISIN No. USU34550AC44) of Foresight Energy LLC and Foresight Energy Finance Corporation (together, the “Issuers”) which are currently held by holders of Existing Senior Notes (other than Reserves, its investors or their respective affiliates) (“Non-Reserves Holders”): (i) inside the U.S. who are “qualified institutional buyers” (as defined in Rule 144A under the Securities Act of 1933, as amended (the “Securities Act”)) or who are “accredited investors” (as defined in Rule 501 under the Securities Act); and (ii) outside the United States who are not “U.S. Persons” (as defined in Regulation S under the Securities Act) (“Eligible Holders”); · FELP and the Issuers launched an offer to exchange (the “Exchange Offer”) any and all remaining outstanding Existing Senior Notes not held by Reserves, its investors or their respective affiliates and not purchased in the Tender Offer for the following consideration: (i)(x) up to $291.6 million aggregate principal amount of new Senior Secured Second Lien PIK Notes due 2021 (the “Second Lien Notes”) (with a 9.0% per annum cash coupon for the first two years, a 10.0% per annum cash coupon thereafter plus, in each case, an additional 1.0% per annum PIK coupon), plus (y) an additional principal amount of Second Lien Notes equal to the accrued and unpaid interest on the Existing Senior Notes tendered in the Tender Offer and Exchange Offer up to (but excluding) the closing date of the Exchange Offer (which, assuming a closing date of August 31, 2016, would equal an additional principal amount of Second Lien Notes of approximately $49.4 million issued to Eligible Holders in the Exchange Offer). (ii) up to $120.0 million aggregate principal amount of Senior Secured Second Lien Exchangeable PIK Notes due 2017 (the “Exchangeable PIK Notes”) (with a maturity date of October 3, 2017 and a 15.0% per annum PIK coupon), which may be redeemed or purchased in full in cash on or prior to October 2, 2017: (a) at the Issuers’ option by or on behalf of the Issuers; (b) at the option of Murray Energy Corporation (a principal equityholder of FELP’s general partner) (“Murray”), an affiliate of Murray or agroup of persons which includes Murray or any of its affiliates (the “Murray Group”), by the Murray Group; or (c) some combination of the purchase/redemption options described in clauses (a) and (b) that results in the entire purchase or redemption of the Exchangeable PIK Notes (clauses (a), (b) and (c), together with any repayment of the Exchangeable PIK Notes that occurs on the maturity date, being referred to as the “Note Redemption”). The Exchangeable PIK Notes, if not paid at maturity on October 3, 2017 or redeemed or purchased under a Note Redemption, will immediately and automatically be exchanged for common units representing limited partner interests of FELP (the “Common Units”) equal to the product of (x) the principal amount of Exchangeable PIK Notes being exchanged, plus the amount of any accrued and unpaid interest thereon to (but excluding) October 3, 2017; and (y) the exchange rate then in effect; and (iii) warrants (the “Warrants”) to be issued on the closing date of the Exchange Offer, to acquire an amount of newly issued Common Units equal to an aggregate of 4.5% of the total outstanding units of FELP (including Common Units and subordinated units) outstanding on the date of a Note Redemption (after giving effect to the full exercise of the warrants and consummation of the Note Redemption, subject 1 to certain anti-dilution protections), exercisable only upon and after a Note Redemption and until the tenth anniversary of such Note Redemption. The Tender Offer and the Exchange Offer are part of a series of proposed Restructuring transactions contemplated pursuant to the Amended and Restated Transaction Support Agreement dated as of July 22, 2016, by and among the Issuers, FELP, certain of their subsidiaries, Foresight Energy GP LLC, Reserves, Mr. Christopher Cline, Cline Resources and Development Company, Mr. Michael J. Beyer, Munsen LLC, Filbert Holdings LLC, The Candice Cline 2004 Irrevocable Trust, The Alex T. Cline 2004 Irrevocable Trust, The Christopher L. Cline 2004 Irrevocable Trust, The Kameron N. Cline 2004 Irrevocable Trust, Forest Glen Investments LLC, Murray and holders of 90.99% of the outstanding principal amount of Existing Senior Notes that are Non-Reserves Holders (the “Transaction Support Agreement”) and the Amended and Restated Transaction Support Agreement(the “Lender Support Agreement” and together with the Transaction Support Agreement, the “Support Agreements”) dated as of July 22, 2016 among the Partnership, Reserves, Mr. Christopher Cline, Cline Resources and Development Company, Mr. Michael J. Beyer, Munsen LLC, Filbert Holdings LLC, The Candice Cline 2004 Irrevocable Trust, The Alex T. Cline 2004 Irrevocable Trust, The Christopher L. Cline 2004 Irrevocable Trust, The Kameron N. Cline 2004 Irrevocable Trust, Forest Glen Investments LLC, Murray and certain of the lenders under the Partnership’s Second Amended and Restated Credit Agreement dated as of August 23, 2013. The terms and conditions of the Tender Offer and the Exchange Offer are set forth in a confidential offering memorandum dated August 1, 2016 (the “Offering Memorandum”).Pursuant to the Eligibility Letter (the form of which is attached to the Offering Memorandum as Annex A thereto), both the Offering Memorandum and the accompanying Letter of Transmittal (as it may be supplemented and amended from time to time subject to the terms of the applicable Support Agreements) will be delivered only to Eligible Holders of the Existing Senior Notes.
